DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2020 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/22/2021.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2017-015787, filed on 01/31/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2018, 02/09/2018 and 11/03/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claims 1, 18, 20 and 22-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:
In regard to claims 1, 18, 20 and 22-23, the claims recite “a plurality of regions in each of a plurality of medical image data”, however there is a lack of written description for this limitation within the applicant’s specification. Although, the applicant states that support can be found within FIG. 8, the examiner respectfully asserts that the specification does not disclose that 803 and 804 in FIG. 8 are the result of setting a plurality of regions in each of the plurality of medical image data. The specification merely states “The processing circuitry is configured to set a plurality of small regions in at least one of a plurality of medical image data” [Page 6, Lines 11-14]. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 13, 17, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. US 20120287131 A1 “Matsuzaki” and in further view of Masuda US 20120165686 A1 “Masuda” and Shin et al. US 20160133003 A1 “Shin”.
In regard to claim 1, Matsuzaki teaches “An ultrasonic diagnostic apparatus comprising: processing circuitry configured to:” [Claim 1, 0044]; “calculate a feature value of pixel value distribution of each region” [Claim 1, Claim 2, 0054]; “generate feature value images of the plurality of medical image data by using the calculated feature value” [0015, Claim 14]; and “execute an image registration between the plurality of medical image data by calculating a similarity between the feature value images” [Claim 8, 0059, 0006].
In regard to an ultrasonic diagnostic apparatus, Matsuzaki discloses “it is assumed that, if image data to be position contrasted, an image A (i.e. a first image) captured by an ultrasound diagnostic apparatus serving as the image pickup apparatus is an ultrasonic image and that an image B (i.e. a second image) stored in the image data server is a CT image [0044]. Therefore, an ultrasonic apparatus is present within the system. Additionally, Matsuzaki discloses “An image processing apparatus which 
In regard to calculating a feature value of each region, Matsuzaki discloses “setting physical property values on the segmented region” [Claim 1]. Furthermore, Matsuzaki discloses the “calculation of the image feature value from the second image [Claim 2]. Physical property constitutes a feature value of the region for which the pixel value distribution is calculated. Additionally, Matsuzaki discloses “this makes is possible to set physical property values in consideration of the pixel value distribution of the image B (i.e. second image) itself. […] If not sufficient, the operator can return to step 205 and repeatedly perform area division, physical property value setting, and pixel feature value calculation. […] Then using a convolution operation, a pixel value distribution (pseudo image) similar to that of the image A is calculated (step 207)” [0054]. Therefore, since the pixel value distribution is calculated the physical property values provide information about the features within each pixel of the image. Under broadest reasonable interpretation, the physical property value constitutes a feature value and since it is utilized to perform a pixel feature value calculation.
In regard to generating feature value images, Matsuzaki discloses “the processing unit generates a pseudo image by dividing the second image into predetermined regions” [0015]. The pseudo image, in this case, is based on the pixel value distribution which is calculated based on the feature value, thus under broadest reasonable interpretation the pseudo image constitutes a feature value image. Furthermore, Matsuzaki discloses the “first image, the registered second image and the pseudo image are selectively displayed on the display unit” [Claim 14]. In order to display these images, the processing unit had to have generated them.

In regard to calculating similarity between feature value images, Matsuzaki discloses “The mutual information maximization method is a method for obtaining the similarity between two images. In this embodiment, the similarity between the image data A and the image data B is calculated, and an image position conversion parameter having the largest similarity is calculated” [0059]. Since a similarity is calculated between image data A and image data B and the image data inherently includes information regarding feature values, under broadest reasonable interpretation, the similarity is calculated between feature value images. Furthermore, Matsuzaki discloses “Known conventional techniques used to perform registration between multi-modality images include (a) the manual method where the operator manually moves images to be positioned, (b) the point surface image overlay method where a feature or shape (point, straight line, curved surface) in images to be positioned is set manually or semi-automatically and corresponding features or shapes between the images are matched, (c) the voxel image overlay method where the similarity between the pixel values of the images is calculated and then registration is performed (Non-Patent Literature 1)” [0006]. Therefore, the similarity can be calculated and used in order to execute image registration between a plurality of medical image data.  
Matsuzaki does not teach “set a plurality of regions in […] a plurality of medical image data, each of which is formed of a same shape, being arranged at a predetermined interval”.
	Masuda teaches “set a plurality of regions in […] a plurality of medical image data, each of which is formed of a same shape, being arranged at a predetermined interval” [0040, FIG. 18].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the apparatus of Matsuzaki with the plurality of regions disclosed by Masuda in order to select portions of an ultrasound image to utilize for image registration. When regions of the image are specified, feature values can be calculated for those regions in the form of pixel value distributions. These pixel value distributions are then represented within images with different brightness values corresponding to different structures within the image. When the physician is able to set a plurality of regions, the structures within these images can be located more easily and allow for image registration between multiple sets of image data.
	The combination of Matsuzaki and Masuda does not teach that the setting of a plurality of regions is performed “in each of a plurality of medical image data”.
	Shin teaches that the setting of a plurality of regions is performed “in each of a plurality of medical image data” [0128].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki and Masuda so as to include setting a plurality of regions in each of a plurality of medical image data as disclosed in Shin in order to register all of the acquired images such that comparisons can be made. According to Shin, “In the field of diagnosis based on medical images, image registration is widely used in order to compare images of a diseased body part with each other according to time, to compare images of a diseased body part with each other according to modalities of medical imaging and to compare an image of a diseased body part with an image of normal tissue” [0003]. By registering medical image data based on a plurality of regions in each of the medical image data, an accurately registered image can be produced which a user can utilize to accurately diagnose a disease. Combining the prior art elements according to known techniques would yield the predictable result of registering medical image data accurately.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Matsuzaki. Likewise, Matsuzaki teaches “wherein the plurality of medical image data is three-dimensional data obtained by 
In regard to the medical image data being three-dimensional data obtained using any one of the listed imaging modalities, Matsuzaki discloses that “three dimensional images obtained by various types of image diagnosis apparatuses such as x-ray computer tomography (CT) apparatuses, positron emission tomography apparatuses and single photon emission computed tomography have been used in diagnosis or follow-up [...] MRI apparatuses can render soft tissue with high contrast” [0002]. Likewise, registration between images obtained from multiple apparatuses allows for compensation of the disadvantages of the respective images and utilization of the advantages thereof [0003]. In this case, Matsuzaki claims “method for image registration” [Claim 8] and goes onto further define in claim 15 that it is done between ultrasonic and CT images. In this case, the medical image data relates to both ultrasonic and CT image data. Therefore, the apparatus of Matsuzaki is capable of acquiring three-dimensional data from ultrasound and/or CT imaging modalities.
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Matsuzaki. Likewise, Matsuzaki teaches “the apparatus according to claim 1, wherein the processing circuitry utilizes a cross-correlation or mutual information for similarity evaluation of images [Claim 1, 0059, Fig. 2].
In regard to processing circuitry, Matsuzaki discloses “An image processing apparatus which performs registration between a plurality of images, comprising […] “and a processing unit that performs processing on the second image” [Claim 1]. The processing unit constitutes processing circuitry, therefore under broadest reasonable interpretation the image processing apparatus constitutes an ultrasonic diagnostic apparatus which includes processing circuitry.

In regard to claim 17, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Matsuzaki. Likewise, Matsuzaki teaches “The apparatus according to claim 1, wherein the processing circuitry is further configured to determine an initial positional relationship for registration between the plurality of medical image data” [0061]. 
In regard to determining an initial positional relationship for registration between the plurality of medical image data, Matsuzaki states that “since the pseudo image according to this embodiment is originally generated from the image data B, the positional correspondence between the image data B and the pseudo image is uniquely determined. For this reason the processing unit such as the CPU applies the position conversion parameter obtained with respect to the image data A (i.e. first image or ultrasonic image data) and the pseudo image to the second image, the image data B (i.e. second image or medical image data), obtains data on the registered second image, registered image data B” [0061]. In this case, in order for the processing circuitry of the apparatus to determine an initial positional relationship, it first has to acquire the positional information relating to the ultrasonic and medical 
In regard to claim 20, Matsuzaki teaches “A medical image diagnostic assistance method comprising:” [Claim 8]; “calculating, by the processing circuitry, a feature value of pixel value distribution of each region” [Claim 1, Claim 2, 0054]; “generating, by the processing circuitry, feature value images of the plurality of medical image data by using the calculated feature value” [0015, Claim 14]; and 7Application No. 15/883,219”Reply to Office Action of March 30, 2020executing, by the processing circuitry, an image registration between the plurality of medical image data by calculating a similarity between the feature value images” [Claim 8, Claim 15, 0059, 0006].
In regard to a medical image diagnostic assistance method, Matsuzaki discloses “A method for performing registration between images in an image processing apparatus including a display unit that can display first and second images captured by different image pickup apparatuses and a processing unit that performs processing on data on the second image, the method characterized by:” [Claim 8]. The processing unit constitutes processing circuitry, therefore under broadest reasonable interpretation the image processing apparatus constitutes an ultrasonic diagnostic apparatus which includes processing circuitry. The purpose of performing image registration is to compare multiple images of a region of interest obtained from one or more imaging modalities so as to make a diagnosis. Therefore, the method of performing image registration constitutes a medical image diagnostic assistance method.
In regard to calculating a feature value of each region, Matsuzaki discloses “setting physical property values on the segmented region” [Claim 1]. Furthermore, Matsuzaki discloses the “calculation of the image feature value from the second image [Claim 2]. Physical property constitutes a feature value of the region for which the pixel value distribution is calculated. Additionally, Matsuzaki discloses “this makes is possible to set physical property values in consideration of the pixel value distribution of the image B (i.e. second image) itself. […] If not sufficient, the operator can return to step 205 and repeatedly perform area division, physical property value setting, and pixel feature value calculation. […] 
In regard to generating feature value images, Matsuzaki discloses “the processing unit generates a pseudo image by dividing the second image into predetermined regions” [0015]. The pseudo image, in this case, is based on the pixel value distribution which is calculated based on the feature value, thus under broadest reasonable interpretation the pseudo image constitutes a feature value image. Furthermore, Matsuzaki discloses the “first image, the registered second image and the pseudo image are selectively displayed on the display unit” [Claim 14]. In order to display these images, the processing unit had to have generated them.
In regard to executing image registration, Matsuzaki discloses “performing registration between the first and second images using the pseudo image” [Claim 8]. The first and second images correspond to ultrasonic and medical image data, respectively [see claim 15] and the pseudo image represents the feature value image as stated previously. In regard to calculating similarity, Matsuzaki discloses “The mutual information maximization method is a method for obtaining the similarity between two images. In this embodiment, the similarity between the image data A and the image data B is calculated, and an image position conversion parameter having the largest similarity is calculated” [0059]. Since a similarity is calculated between image data A and image data B and the image data inherently includes information regarding feature values, under broadest reasonable interpretation, the similarity is calculated between feature value images. Furthermore, Matsuzaki discloses “Known conventional techniques used to perform registration between multi-modality images include (a) the manual method where the operator manually moves images to be positioned, (b) the point surface image overlay   
Matsuzaki does not teach “setting, by processing circuitry, a plurality of regions in […] a plurality of medical image data, the regions, each of which is formed of a same shape, being arranged at a predetermined interval”.
Masuda teaches “setting, by processing circuitry, a plurality of regions in […] a plurality of medical image data, the regions, each of which is formed of a same shape, being arranged at a predetermined interval” [0040, FIG. 18].
In regard to setting a plurality of regions in at least one of a plurality of medical image data, Masuda discloses “FIG. 18 is a view indicating an example of virtual division of a space within the blood vessel the blood flow velocity distribution of which is measured with the ultrasonic wave generated from the ultrasonic probe of FIG. 2, wherein the space is divided into a plurality of smaller sub-regions” [0040]. In this case, since the since the image of the blood vessel can be divided into a plurality of smaller sub-regions, under broadest reasonable interpretation, a plurality of regions in at least one of a plurality of medical image data can be set. In regard to the plurality of regions being the same shape, FIG. 18 displays that the plurality of smaller sub-regions 130 are of the same shape (i.e. rectangular boxes. Furthermore, in regard to the plurality of regions being arranged at a predetermined interval, since the plurality of sub-regions are arranged in a grid-like pattern within the blood vessel 20, these sub-regions 130 (i.e. plurality of regions) are arranged at a predetermined interval relative to each other.

The combination of Matsuzaki and Masuda does not teach that the setting of a plurality of regions is performed “in each of a plurality of medical image data”.
	Shin teaches that the setting of a plurality of regions is performed “in each of a plurality of medical image data” [0128].
	In regard to setting a plurality of regions in each of a plurality of medical image data, Shin discloses “The image registration device 200 may select a plurality of points, a plurality of lines, a plurality of regions, or a plurality of images corresponding to at least two structures disposed at a certain interval, in a certain shape, or at a certain angle, from each of the first and second image data, and may register the first image data and the second image data based on the selected points, lines, regions or images” [0128]. The first and second image data, in this case, constitute a plurality of medical image data since registration can be performed between them based on a plurality of images selected by the image registration device. In this case, since the image registration device can select a plurality of regions from each of the first and second image data, under broadest reasonable interpretation, a plurality of regions in each of a plurality of medical images can be set.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki and Masuda so as to include setting a 
In regard to claim 21, due to its dependence on claim 20, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Matsuzaki. Likewise, Matsuzaki teaches “The method according to claim 20, further comprising determining an initial positional relationship for registration between the plurality of medical image data” [0061]. 
In regard to determining an initial positional relationship for registration between the plurality of medical image data, Matsuzaki states that “since the pseudo image according to this embodiment is originally generated from the image data B, the positional correspondence between the image data B and the pseudo image is uniquely determined. For this reason the processing unit such as the CPU applies the position conversion parameter obtained with respect to the image data A (i.e. first image or ultrasonic image data) and the pseudo image to the second image, the image data B (i.e. second image or medical image data), obtains data on the registered second image, registered image data B” [0061]. In this case, in order for the processing circuitry of the apparatus to determine an initial positional relationship, it first has to acquire the positional information relating to the ultrasonic and medical image data. Performing .
Claims 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. US 20120287131 A1 “Matsuzaki”, Masuda US 20120165686 A1 “Masuda” and Shin et al. US 20160133003 A1 “Shin” as applied to claims 1, 10, 13, 17, and 20-21 above and in further view of Kruecker et al. US 20100208963 A1 “Kruecker”.
In regard to claim 18, Matsuzaki teaches “An ultrasonic diagnostic apparatus comprising: processing circuitry configured to:” [0044, Claim 1],6Application No. 15/883,219 “acquire ultrasonic image data which is obtained by a transmission and reception of ultrasonic waves from the ultrasonic probe at a position where the position information is acquired, the ultrasonic image data being associated with the position information” [0044, 0002]; “calculate a feature value of pixel value distribution of each region” [Claim 1, Claim 2, 0054]; “generate feature value images by using the feature value” [0015, Claim 14]; and “execute an image registration between image data by calculating a similarity between the feature value images” [Claim 8, Claim 15, 0059, 0006].
In regard to an ultrasonic diagnostic apparatus, Matsuzaki discloses “it is assumed that, if image data to be position contrasted, an image A (i.e. a first image) captured by an ultrasound diagnostic apparatus serving as the image pickup apparatus is an ultrasonic image and that an image B (i.e. a second image) stored in the image data server is a CT image [0044]. Therefore, an ultrasonic apparatus is present within the system. Additionally, Matsuzaki discloses “An image processing apparatus which performs registration between a plurality of images, comprising […] “and a processing unit that performs processing on the second image” [Claim 1]. The processing unit constitutes processing circuitry, therefore under broadest reasonable interpretation the image processing apparatus constitutes an ultrasonic diagnostic apparatus which includes processing circuitry. 

In regard to calculating a feature value of each region, Matsuzaki discloses “setting physical property values on the segmented region” [Claim 1]. Furthermore, Matsuzaki discloses the “calculation of the image feature value from the second image [Claim 2]. Physical property constitutes a feature value of the region for which the pixel value distribution is calculated. Additionally, Matsuzaki discloses “this makes is possible to set physical property values in consideration of the pixel value distribution of the image B (i.e. second image) itself. […] If not sufficient, the operator can return to step 205 and repeatedly perform area division, physical property value setting, and pixel feature value calculation. […] Then using a convolution operation, a pixel value distribution (pseudo image) similar to that of the image A is calculated (step 207)” [0054]. Therefore, since the pixel value distribution is calculated the physical property values provide information about the features within each pixel of the image. Under 
In regard to generating feature value images, Matsuzaki discloses “the processing unit generates a pseudo image by dividing the second image into predetermined regions” [0015]. The pseudo image, in this case, is based on the pixel value distribution which is calculated based on the feature value, thus under broadest reasonable interpretation the pseudo image constitutes a feature value image. Furthermore, Matsuzaki discloses the “first image, the registered second image and the pseudo image are selectively displayed on the display unit” [Claim 14]. In order to display these images, the processing unit had to have generated them.
In regard to executing image registration, Matsuzaki discloses “performing registration between the first and second images using the pseudo image” [Claim 8]. The first and second images correspond to ultrasonic and medical image data, respectively [see claim 15] and the pseudo image represents the feature value image as stated previously. In regard to calculating similarity, Matsuzaki discloses “The mutual information maximization method is a method for obtaining the similarity between two images. In this embodiment, the similarity between the image data A and the image data B is calculated, and an image position conversion parameter having the largest similarity is calculated” [0059]. Since a similarity is calculated between image data A and image data B and the image data inherently includes information regarding feature values, under broadest reasonable interpretation, the similarity is calculated between feature value images. Furthermore, Matsuzaki discloses “Known conventional techniques used to perform registration between multi-modality images include (a) the manual method where the operator manually moves images to be positioned, (b) the point surface image overlay method where a feature or shape (point, straight line, curved surface) in images to be positioned is set manually or semi-automatically and corresponding features or shapes between the images are matched, (c) the voxel image overlay method where the similarity between the pixel values of the images is    
Matsuzaki does not teach to “set a plurality of regions in […] of the associated the ultrasonic image data and the medical image data, the regions, each of which is formed of a same shape, being arranged at a predetermined interval”.
Masuda teaches “set a plurality of regions in […] of the associated the ultrasonic image data and the medical image data, the regions, each of which is formed of a same shape, being arranged at a predetermined interval” [0040, FIG. 18].
	In regard to setting a plurality of regions in at least one of a plurality of medical image data, Masuda discloses “FIG. 18 is a view indicating an example of virtual division of a space within the blood vessel the blood flow velocity distribution of which is measured with the ultrasonic wave generated from the ultrasonic probe of FIG. 2, wherein the space is divided into a plurality of smaller sub-regions” [0040]. In this case, since the since the image of the blood vessel can be divided into a plurality of smaller sub-regions, under broadest reasonable interpretation, a plurality of regions in at least one of a plurality of medical image data can be set. In regard to the plurality of regions being the same shape, FIG. 18 displays that the plurality of smaller sub-regions 130 are of the same shape (i.e. rectangular boxes. Furthermore, in regard to the plurality of regions being arranged at a predetermined interval, since the plurality of sub-regions are arranged in a grid-like pattern within the blood vessel 20, these sub-regions 130 (i.e. plurality of regions) are arranged at a predetermined interval relative to each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the apparatus of Matsuzaki with the plurality of regions disclosed by Masuda in order to select portions of an ultrasound image to utilize for image registration. When 
	The combination of Matsuzaki and Masuda does not teach that the setting of a plurality of regions is performed “in each of a plurality of the associated ultrasonic image data and the medical image data”.
	Shin teaches that the setting of a plurality of regions is performed “in each of a plurality of the associated ultrasonic image data and the medical image data” [0128, 0169, and 0171].
	In regard to setting a plurality of regions in each of a plurality of the associated ultrasonic image data and the medical image data, Shin discloses “The image registration device 200 may select a plurality of points, a plurality of lines, a plurality of regions, or a plurality of images corresponding to at least two structures disposed at a certain interval, in a certain shape, or at a certain angle, from each of the first and second image data, and may register the first image data and the second image data based on the selected points, lines, regions or images” [0128]. Furthermore, Shin discloses “The first image data acquirer 210 may include the first image acquisition device 100-1 which directly acquires the first image data from the target object 105. […] The first image data acquirer 210 may acquire first image data previously stores in the image registration device 200” [0169] and “The second image data acquirer 220 may acquire second image data including an ultrasound image acquired in real time by the probe 222” [0171]. In this case since the first image data acquirer 210 may acquire first image data directly or from data previously stored in the image registration device 200, under broadest reasonable interpretation, the first image data acquirer can acquire medical image data. Furthermore, since the second image data acquirer can acquire second image data including an ultrasound image, under 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki and Masuda so as to include setting a plurality of regions in each of a plurality of medical image data and the ultrasound image data as disclosed in Shin in order to register all of the acquired images such that comparisons can be made. According to Shin, “In the field of diagnosis based on medical images, image registration is widely used in order to compare images of a diseased body part with each other according to time, to compare images of a diseased body part with each other according to modalities of medical imaging and to compare an image of a diseased body part with an image of normal tissue” [0003]. By registering medical image data based on a plurality of regions in each of the medical image data, an accurately registered image can be produced which a user can utilize to accurately diagnose a disease. Combining the prior art elements according to known techniques would yield the predictable result of registering medical image data accurately.
The combination of Matsuzaki, Masuda and Shin does not teach to “Reply to Office Action of March 30, 2020acquire position information relating to an ultrasonic probe and an ultrasonic image”; or to “execute associating between a first coordinate system of ultrasonic image data relating to the position information and a second coordinate system relating to medical image data”.

In regard to acquiring position information relating to an ultrasonic probe, Kruecker discloses “In another representative embodiment, a method of medical imaging includes obtaining an image of a selected location; applying an ultrasound (US) sensor to obtain a US image of the location; transforming coordinate data of the US sensor to a coordinate system of a tracking system operative to track a position of the US sensor to obtain the coordinate data in the coordinate system of the tracking system; transforming the coordinate system of the tracking system to a coordinate system of the image to obtain the coordinate data in the coordinate system of the image; and displaying the image and the US image in the test location” [0008]. Since the ultrasound sensor obtains a US image of a specific location, it constitutes an ultrasonic probe. Furthermore, the position of the US sensor is tracked and therefore position information is acquired relating to the ultrasonic probe and consequently the ultrasonic image.
In regard to executing an association, Kruecker discloses “transforming coordinate data of the US sensor to a coordinate system of a tracking system operative to track a position of the US sensor to obtain the coordinate data in the coordinate system of the tracking system; transforming the coordinate system of the tracking system to a coordinate system of the image to obtain the coordinate data in the coordinate system of the image” [Claim 6]. The act of transforming the coordinate data, under broadest reasonable interpretation, constitutes executing association between coordinate systems because in order for an accurate transformation to be performed the similarities between the coordinate systems should be taken into account. The coordinate system of the tracking system constitutes the first coordinate system of ultrasonic image data relating to the position information since the position is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin so as to include the acquisition of position information and the execution of association as disclosed by Kruecker in order to select portions of an ultrasound image to utilize for image registration. By knowing the position of the ultrasonic probe, the physician can better understand the orientation utilized to obtain the ultrasonic images. Therefore this position information could be utilized as a reference position when acquiring image data utilizing a different imaging modality. Also, when regions of the image are specified, feature values can be calculated for those regions in the form of pixel value distributions. These pixel value distributions are then represented within images with different brightness values corresponding to different structures within the image. When the physician is able to set a plurality of regions, the structures within these images can be located more easily and allow for image registration between multiple sets of image data.
In regard to claim 19, due to its dependence on claim 18, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference Matsuzaki. Likewise, Matsuzaki teaches “The apparatus according to claim 18, wherein the medical image data is ultrasonic image data [Claim 15, 0045].
In regard to the medical image data being ultrasonic image data, Matsuzaki discloses “The method for performing registration between images according to claim 8, characterized in that the first image is an ultrasonic image, and the second image is an image captured by an x-ray CT apparatus” [Claim 15]. Therefore, since the first image is an ultrasonic image, this ultrasonic image inherently derived from ultrasonic image data. Furthermore, Matsuzaki discloses “First, an image of the target organ or affected site, which is the subject, is captured using the image pickup apparatus 101. The 
In regard to claim 22, Matsuzaki teaches “A medical image diagnostic assistance method comprising:” [Claim 8]; “acquiring, by the processing circuitry, ultrasonic image data which is obtained by a transmission and reception of ultrasonic waves from the ultrasonic probe at a position where the position information is acquired, the ultrasonic image data being associated with the position information” [0044, 0002]; “calculating, by the processing circuitry, a feature value of pixel value distribution of each region” [Claim 1, Claim 2, 0054]; “generating, by the processing circuitry, feature value images by using the feature value” [0015, Claim 14]; and8Application No. 15/883,219 Reply to Office Action of March 30, 2020”executing, by the processing circuitry, an image registration between image data by calculating a similarity between the feature value images” [Claim 8, Claim 15, 0059, 0006].
In regard to a medical image diagnostic assistance method, Matsuzaki discloses “A method for performing registration between images in an image processing apparatus including a display unit that can display first and second images captured by different image pickup apparatuses and a processing unit that performs processing on data on the second image, the method characterized by:” [Claim 8]. The processing unit constitutes processing circuitry, therefore under broadest reasonable interpretation the image processing apparatus constitutes an ultrasonic diagnostic apparatus which includes processing circuitry. The purpose of performing image registration is to compare multiple images of a region of interest obtained from one or more imaging modalities so as to make a diagnosis. Therefore, the method of performing image registration constitutes a medical image diagnostic assistance method.
In regard to acquiring ultrasonic image data, Matsuzaki discloses “The flow of image registration in the image registration system according to the first embodiment will be described using FIG. 2. It is assumed that, of image data to be position contrasted, an image A captured by an ultrasound diagnostic 
In regard to calculating a feature value of each region, Matsuzaki discloses “setting physical property values on the segmented region” [Claim 1]. Furthermore, Matsuzaki discloses the “calculation of the image feature value from the second image [Claim 2]. Physical property constitutes a feature value of the region for which the pixel value distribution is calculated. Additionally, Matsuzaki discloses “this makes is possible to set physical property values in consideration of the pixel value distribution of the image B (i.e. second image) itself. […] If not sufficient, the operator can return to step 205 and repeatedly perform area division, physical property value setting, and pixel feature value calculation. […] Then using a convolution operation, a pixel value distribution (pseudo image) similar to that of the image A is calculated (step 207)” [0054]. Therefore, since the pixel value distribution is calculated the physical property values provide information about the features within each pixel of the image. Under broadest reasonable interpretation, the physical property value constitutes a feature value and since it is utilized to perform a pixel feature value calculation.
In regard to generating feature value images, Matsuzaki discloses “the processing unit generates a pseudo image by dividing the second image into predetermined regions” [0015]. The pseudo image, in 
In regard to executing image registration, Matsuzaki discloses “performing registration between the first and second images using the pseudo image” [Claim 8]. The first and second images correspond to ultrasonic and medical image data, respectively [see claim 15] and the pseudo image represents the feature value image as stated previously. In regard to calculating similarity, Matsuzaki discloses “The mutual information maximization method is a method for obtaining the similarity between two images. In this embodiment, the similarity between the image data A and the image data B is calculated, and an image position conversion parameter having the largest similarity is calculated” [0059]. Since a similarity is calculated between image data A and image data B and the image data inherently includes information regarding feature values, under broadest reasonable interpretation, the similarity is calculated between feature value images. Furthermore, Matsuzaki discloses “Known conventional techniques used to perform registration between multi-modality images include (a) the manual method where the operator manually moves images to be positioned, (b) the point surface image overlay method where a feature or shape (point, straight line, curved surface) in images to be positioned is set manually or semi-automatically and corresponding features or shapes between the images are matched, (c) the voxel image overlay method where the similarity between the pixel values of the images is calculated and then registration is performed (Non-Patent Literature 1)” [0006]. Therefore, the similarity can be calculated and used in order to execute image registration between a plurality of medical image data.

Masuda teaches “setting, by processing circuitry, a plurality of regions […] one of a plurality of medical image data, the regions, each of which is formed of a same shape, being arranged at a predetermined interval” [0040, FIG. 18].
In regard to setting a plurality of regions in at least one of a plurality of medical image data, Masuda discloses “FIG. 18 is a view indicating an example of virtual division of a space within the blood vessel the blood flow velocity distribution of which is measured with the ultrasonic wave generated from the ultrasonic probe of FIG. 2, wherein the space is divided into a plurality of smaller sub-regions” [0040]. In this case, since the since the image of the blood vessel can be divided into a plurality of smaller sub-regions, under broadest reasonable interpretation, a plurality of regions in at least one of a plurality of medical image data can be set. In regard to the plurality of regions being the same shape, FIG. 18 displays that the plurality of smaller sub-regions 130 are of the same shape (i.e. rectangular boxes. Furthermore, in regard to the plurality of regions being arranged at a predetermined interval, since the plurality of sub-regions are arranged in a grid-like pattern within the blood vessel 20, these sub-regions 130 (i.e. plurality of regions) are arranged at a predetermined interval relative to each other.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the apparatus of Matsuzaki with the plurality of regions disclosed by Masuda in order to select portions of an ultrasound image to utilize for image registration. When regions of the image are specified, feature values can be calculated for those regions in the form of pixel value distributions. These pixel value distributions are then represented within images with different brightness values corresponding to different structures within the image. When the physician is able to 
	The combination of Matsuzaki and Masuda does not teach that the setting of a plurality of regions is performed “in each of a plurality of the associated ultrasonic image data and the medical image data”.
	Shin teaches that the setting of a plurality of regions is performed “in each of a plurality of the associated ultrasonic image data and the medical image data” [0128, 0169, and 0171].
	In regard to setting a plurality of regions in each of a plurality of the associated ultrasonic image data and the medical image data, Shin discloses “The image registration device 200 may select a plurality of points, a plurality of lines, a plurality of regions, or a plurality of images corresponding to at least two structures disposed at a certain interval, in a certain shape, or at a certain angle, from each of the first and second image data, and may register the first image data and the second image data based on the selected points, lines, regions or images” [0128]. Furthermore, Shin discloses “The first image data acquirer 210 may include the first image acquisition device 100-1 which directly acquires the first image data from the target object 105. […] The first image data acquirer 210 may acquire first image data previously stores in the image registration device 200” [0169] and “The second image data acquirer 220 may acquire second image data including an ultrasound image acquired in real time by the probe 222” [0171]. In this case since the first image data acquirer 210 may acquire first image data directly or from data previously stored in the image registration device 200, under broadest reasonable interpretation, the first image data acquirer can acquire medical image data. Furthermore, since the second image data acquirer can acquire second image data including an ultrasound image, under broadest reasonable interpretation, the second image data acquirer is can acquire ultrasound image data. Therefore, the first and second image data, in this case, constitute a plurality of medical image data and ultrasound image data, respectively, since registration can be performed between them based 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki and Masuda so as to include setting a plurality of regions in each of a plurality of medical image data and the ultrasound image data as disclosed in Shin in order to register all of the acquired images such that comparisons can be made. According to Shin, “In the field of diagnosis based on medical images, image registration is widely used in order to compare images of a diseased body part with each other according to time, to compare images of a diseased body part with each other according to modalities of medical imaging and to compare an image of a diseased body part with an image of normal tissue” [0003]. By registering medical image data based on a plurality of regions in each of the medical image data, an accurately registered image can be produced which a user can utilize to accurately diagnose a disease. Combining the prior art elements according to known techniques would yield the predictable result of registering medical image data accurately.
The combination of Matsuzaki, Masuda and Shin does not teach “acquiring, by processing circuitry, position information relating to an ultrasonic probe and an ultrasonic image”; or “executing, by the processing circuitry, associating between a first coordinate system of ultrasonic image data relating to the position information and a second coordinate system relating to medical image data”.
Kruecker teaches to “acquire position information relating to an ultrasonic probe and an ultrasonic image” [0008]; “executing, by the processing circuitry, associating between a first coordinate system of ultrasonic image data relating to the position information and a second coordinate system relating to medical image data” [Claim 6] 

In regard to executing an association, Kruecker discloses “transforming coordinate data of the US sensor to a coordinate system of a tracking system operative to track a position of the US sensor to obtain the coordinate data in the coordinate system of the tracking system; transforming the coordinate system of the tracking system to a coordinate system of the image to obtain the coordinate data in the coordinate system of the image” [Claim 6]. The act of transforming the coordinate data, under broadest reasonable interpretation, constitutes executing association between coordinate systems because in order for an accurate transformation to be performed the similarities between the coordinate systems should be taken into account. The coordinate system of the tracking system constitutes the first coordinate system of ultrasonic image data relating to the position information since the position is tracked. Additionally, the coordinate system of the image corresponds to the second coordinate system relating to medical image data. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin so as to include the acquisition of position information and the execution of association as disclosed by Kruecker in order to 
In regard to claim 23, Matsuzaki teaches “A medical image diagnostic assistance method comprising:” [Claim 8]; “generating, by the processing circuitry, feature value images by using the feature value” [Claim 14]; and “executing, by the processing circuitry, an image registration between image data by calculating a similarity between the feature value images” [Claim 8, Claim 15, 0059, 0006].
In regard to a medical image diagnostic assistance method, Matsuzaki discloses “A method for performing registration between images in an image processing apparatus including a display unit that can display first and second images captured by different image pickup apparatuses and a processing unit that performs processing on data on the second image, the method characterized by:” [Claim 8]. The processing unit constitutes processing circuitry, therefore under broadest reasonable interpretation the image processing apparatus constitutes an ultrasonic diagnostic apparatus which includes processing circuitry. The purpose of performing image registration is to compare multiple images of a region of interest obtained from one or more imaging modalities so as to make a diagnosis. Therefore, the method of performing image registration constitutes a medical image diagnostic assistance method.

In regard to executing image registration, Matsuzaki discloses “performing registration between the first and second images using the pseudo image” [Claim 8]. The first and second images correspond to ultrasonic and medical image data, respectively [see claim 15] and the pseudo image represents the feature value image as stated previously. In regard to calculating similarity, Matsuzaki discloses “The mutual information maximization method is a method for obtaining the similarity between two images. In this embodiment, the similarity between the image data A and the image data B is calculated, and an image position conversion parameter having the largest similarity is calculated” [0059]. Since a similarity is calculated between image data A and image data B and the image data inherently includes information regarding feature values, under broadest reasonable interpretation, the similarity is calculated between feature value images. Furthermore, Matsuzaki discloses “Known conventional techniques used to perform registration between multi-modality images include (a) the manual method where the operator manually moves images to be positioned, (b) the point surface image overlay method where a feature or shape (point, straight line, curved surface) in images to be positioned is set manually or semi-automatically and corresponding features or shapes between the images are matched, (c) the voxel image overlay method where the similarity between the pixel values of the images is calculated and then registration is performed (Non-Patent Literature 1)” [0006]. Therefore, the similarity 
In regard to calculating a feature value of pixel value distribution of each region, Matsuzaki discloses “setting physical property values on the segmented region” [Claim 1]. Furthermore, Matsuzaki discloses the “calculation of the image feature value from the second image [Claim 2]. Physical property constitutes a feature value of the region for which the pixel value distribution is calculated. Additionally, Matsuzaki discloses “this makes is possible to set physical property values in consideration of the pixel value distribution of the image B (i.e. second image) itself. […] If not sufficient, the operator can return to step 205 and repeatedly perform area division, physical property value setting, and pixel feature value calculation. […] Then using a convolution operation, a pixel value distribution (pseudo image) similar to that of the image A is calculated (step 207)” [0054]. Therefore, since the pixel value distribution is calculated the physical property values provide information about the features within each pixel of the image. Under broadest reasonable interpretation, the physical property value constitutes a feature value and since it is utilized to perform a pixel feature value calculation.
Matsuzaki does not teach “setting, by the processing circuitry, a plurality of regions […] of the associated ultrasonic image data and medical image […], each of the regions being formed of a same shape”.
Masuda teaches “setting, by the processing circuitry, a plurality of regions […] of the associated ultrasonic image data and medical image […], each of the regions being formed of a same shape” [0040, FIG. 18].
In regard to setting a plurality of regions in at least one of a plurality of medical image data, Masuda discloses “FIG. 18 is a view indicating an example of virtual division of a space within the blood vessel the blood flow velocity distribution of which is measured with the ultrasonic wave generated from the ultrasonic probe of FIG. 2, wherein the space is divided into a plurality of smaller sub-regions” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the apparatus of Matsuzaki with the plurality of regions disclosed by Masuda in order to select portions of an ultrasound image to utilize for image registration. When regions of the image are specified, feature values can be calculated for those regions in the form of pixel value distributions. These pixel value distributions are then represented within images with different brightness values corresponding to different structures within the image. When the physician is able to set a plurality of regions, the structures within these images can be located more easily and allow for image registration between multiple sets of image data.
	The combination of Matsuzaki and Masuda does not teach that the setting of a plurality of regions is performed “in each of a plurality of the associated ultrasonic image data and the medical image data”.
	Shin teaches that the setting of a plurality of regions is performed “in each of a plurality of the associated ultrasonic image data and the medical image data” [0128, 0169, and 0171].
	In regard to setting a plurality of regions in each of a plurality of the associated ultrasonic image data and the medical image data, Shin discloses “The image registration device 200 may select a plurality of points, a plurality of lines, a plurality of regions, or a plurality of images corresponding to at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Matsuzaki and Masuda so as to include setting a plurality of regions in each of a plurality of medical image data and the ultrasound image data as disclosed in Shin in order to register all of the acquired images such that comparisons can be made. According to Shin, “In the field of diagnosis based on medical images, image registration is widely used in order to compare images of a diseased body part with each other according to time, to compare 
The combination of Matsuzaki, Masuda and Shin does not teach “executing, by the processing circuitry, associating between a first coordinate system of ultrasonic image data relating to the stored position information and a second coordinate system of medical image data”; or “acquiring, by processing circuitry, stored position information relating to medical image data”.
Kruecker teaches “acquiring, by processing circuitry, stored position information relating to medical image data” [0008, Claim 18]; “executing, by the processing circuitry, associating between a first coordinate system of ultrasonic image data relating to the stored position information and a second coordinate system of medical image data” [Claim 6]. 
In regard to acquiring position information, Kruecker discloses “In another representative embodiment, a method of medical imaging includes obtaining an image of a selected location; applying an ultrasound (US) sensor to obtain a US image of the location; transforming coordinate data of the US sensor to a coordinate system of a tracking system operative to track a position of the US sensor to obtain the coordinate data in the coordinate system of the tracking system; transforming the coordinate system of the tracking system to a coordinate system of the image to obtain the coordinate data in the coordinate system of the image; and displaying the image and the US image in the test location” [0008]. Since the ultrasound sensor obtains a US image of a specific location, it constitutes an ultrasonic probe. Furthermore, the position of the US sensor is tracked and therefore position information is acquired relating to the ultrasonic probe and consequently the ultrasonic image. In regard to the position 
In regard to executing an association, Kruecker discloses “transforming coordinate data of the US sensor to a coordinate system of a tracking system operative to track a position of the US sensor to obtain the coordinate data in the coordinate system of the tracking system; transforming the coordinate system of the tracking system to a coordinate system of the image to obtain the coordinate data in the coordinate system of the image” [Claim 6]. The act of transforming the coordinate data, under broadest reasonable interpretation, constitutes executing association between coordinate systems because in order for an accurate transformation to be performed the similarities between the coordinate systems should be taken into account. The coordinate system of the tracking system constitutes the first coordinate system of ultrasonic image data relating to the position information since the position is tracked. Additionally, the coordinate system of the image corresponds to the second coordinate system relating to medical image data. 
In regard to a calculating a feature value of pixel value distribution of each region, Kruecker discloses “FIG. 2D is a US image including a plurality of regions 205, 205' selected for analysis using a fused pre-acquired image in real-time US imaging in accordance with a representative embodiment” [0036]. Therefore, since a plurality of regions are present within the figure, these regions had to be set. In regard to each of the regions being formed of a same shape, as represented in FIG. 2D, the plurality of regions 205 and 205’ are depicted as being circles within the Pre-Procedural and Intra-Procedural images. Therefore, a plurality of regions can be set within at least one of a plurality of medical image data. 
.
Claims 2-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. US 20120287131 A1 “Matsuzaki”, Masuda US 20120165686 A1 “Masuda” and Shin et al. US 20160133003 A1 “Shin” as applied to claims 1, 10, 13, 17, 20-21 above, and in view of Tateno US 10083512 B2 “Tateno”.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value is a value relating to a pixel value variation of the region”.
Tateno teaches “wherein the feature value is a value relating to a pixel value variation of the region” [Column 6, Line 30-34].
In regard to the feature value being a value relating to a pixel value variation of the region, Tateno discloses “the feature detection unit detects an edge feature by determining as an edge a pixel having a luminance gradient value greater than a threshold value, among the pixels having an extremal 
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include information about the feature value as taught by Tateno because in order to perform image registration there are only a finite number of ways to select portions of medical images to register, setting the feature value being one of these ways. This feature value corresponds to the amount of variation within small regions which relates to brightness within the imaging area. The feature value is important to note when determining the characteristics of the image to which it belongs. When comparing different imaging modalities it is key to know what features of you images correspond to the same structure and knowing the feature value allows this comparison to be performed.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value is a standard deviation or a variance”.
	Tateno teaches “wherein the feature value is a standard deviation or a variance” [Column 4, Line 66-Column 5 line 12].
In regard to the feature value being a standard deviation or a variance, Tateno discloses “while the image sensor is shielded from light, the standard deviation (amount of variation of luminance) of output values (luminance values) of the entire image sensor is measured. The standard deviation of the luminance corresponds to a measured value representing the reading circuit noise that is not proportional to the amount of light” [Column 4, Line 66-Column 5 line 12]. Likewise, the measured value in the instant application is feature value which in this case, is related to the luminance of the pixels.

In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value is a value obtained by subtracting an average brightness of the region from a pixel value of each pixel of the region”.
Tateno teaches “wherein the feature value is a value obtained by subtracting an average brightness of the region from a pixel value of each pixel of the small region” [Column 7, lines 49-61].
In regard to the feature value being a value obtained by subtracting an average brightness of the region from a pixel value of each pixel of the region, Tateno discloses "for example instead of calculating the predicted value [of luminance noise], the predicted value may be calculated for each predetermined area […] further, for example, statistical values such as the maximum and minimum values, mean, mode, and median relating to the luminance of the predetermined areas may be used as a representative value of the luminance of the predetermined areas for predicting the luminance noise amount” [Column 7, lines 49-61]. In this case, the predetermined area corresponds to the region as stated in the claim and luminance is a synonym for brightness. Considering that the mean (i.e. average) is being calculated, the 
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include information about the feature value as taught by Tateno because in order to perform image registration there are only a finite number of ways to select portions of medical images to register, setting the feature value being one of these ways. This feature value corresponds to the amount of variation within small regions which relates to brightness within the imaging area. The feature value is important to note when determining the characteristics of the image to which it belongs. When comparing different imaging modalities it is key to know what features of you images correspond to the same structure and knowing the feature value allows this comparison to be performed.
In regard to claim 5, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value is a value relating to a primary differential of a pixel value of the region”.
Tateno teaches “wherein the feature value is a value relating to a primary differential of a pixel value of the region” [Column 3, Lines 4-6].
In regard to the feature value being a value relating to a primary differential of a pixel value of the region, Tateno discloses "in the edge detection process, first, an image is convolved with a primary differential filter to calculation a luminance gradient (value) between neighboring pixels" [Column 3, Lines 4-6]. In this case the primary differential filter is performing the differentiation on the image, which inherently contains pixels, in order to calculate the luminance gradient. The luminance gradient value is considered to be the feature value of the predetermined region.

In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value is a gradient vector or a gradient value”.
Tateno teaches “wherein the feature value is a gradient vector or a gradient value” [Abstract].
In regard to the feature value being a gradient vector or a gradient value, Tateno discloses "the acquisition unit acquires an amount of variation of a luminance gradient value based on the derived amount of variation of the luminance value, wherein the luminance gradient value is a gradient value of the luminance value” [Abstract]. The luminance value is considered to be a feature of the pixel from which the acquisition unit acquires the variation of the gradient value. 
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include information about the feature value as taught by Tateno because in order to perform image registration there are only a finite number of ways to select portions of medical images to register, setting the feature value being one of these ways. This feature value corresponds to the amount of variation within small regions which relates to brightness within the imaging area. The feature value is important to note 
 In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value is a feature value relating to a secondary differential of a pixel value of the region”.
Tateno teaches “wherein the feature value is a feature value relating to a secondary differential of a pixel value of the region” [Column 5 Line 67-Column 6 Line 6].
In regard to the feature value relating to a second differential of a pixel value of the region, Tateno discloses “a method of calculating a filter response value for detecting an edge feature is not limited to the Sobel filter, and the filter information storage unit may store another primary differential filter such as a Prewitt filter or a Scharr filter. Further, the filter is not limited to the primary differential filter and may be a secondary differential filter such as a Laplacian filter” [Column 5 Line 67-Column 6 Line 6]. This filtering method is applied in order to detect a feature in an acquired image. The secondary differential filter performs a second derivative of the pixel value. Therefore, under broadest reasonable interpretation the secondary differential filter can output a feature value relating to a secondary differential of a pixel value of the region.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include information about the feature value as taught by Tateno because in order to perform image registration there are only a finite number of ways to select portions of medical images to register, setting the feature value being one of these ways. This feature value corresponds to the amount of variation within small regions which relates to brightness within the imaging area. The feature value is important to note 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach    and “wherein the feature value is a Laplacian of a pixel value” (Claim 8).
Tateno teaches “wherein the feature value is a Laplacian of a pixel value” (Claim 8) [Column 5 Line 67-Column 6 Line 6]. 
In regard to the feature value being a Laplacian of a pixel value, Tateno discloses “a method of calculating a filter response value for detecting an edge feature is not limited to the Sobel filter, and the filter information storage unit may store another primary differential filter such as a Prewitt filter or a Scharr filter. Further, the filter is not limited to the primary differential filter and may be a secondary differential filter such as a Laplacian filter” [Column 5 Line 67-Column 6 Line 6]. This filtering method is applied in order to detect a feature in an acquired image. The secondary differential filter performs a second derivative of the pixel value. As stated by Tateno, a Laplacian filter is a type of secondary differential filter. In this case, the Laplacian filter can output a feature value relating to a Laplacian of a pixel value. Therefore, under broadest reasonable interpretation, the feature value can be a Laplacian of a pixel value.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include information about the feature value as taught by Tateno because in order to perform image registration there are only a finite number of ways to select portions of medical images to register, setting the feature value being one of these ways. This feature value corresponds to the amount of variation within small regions which relates to brightness within the imaging area. The feature value is important to note 
In regard to claim 15, due to its dependence on claim 1, these claims inherit the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the processing circuitry utilizes an inner product and an outer product of a gradient vector for similarity evaluation of images”. 
Tateno teaches “wherein the processing circuitry utilizes an inner product and an outer product of a gradient vector for similarity evaluation of images” (Claim 15) [Column 3, Lines 4-6].
In regard to the processing circuitry utilizing an inner product and an outer product of a gradient vector for similarity evaluation of images, Tateno discloses "in the edge detection process, first, an image is convolved with a primary differential filter to calculate a luminance gradient (value) between neighboring pixels" [Column 3, Lines 4-6]. A convolution is a form of inner product and this filter uses the gradient value to perform this operation. Regarding the similarity evaluation, the process depends on determining whether the luminance gradient value is equal to or greater than a predetermined value. Thus it is determining how similar pixels within the image are to one another.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include how to perform similarity evaluation and determine feature values independently as disclosed by Tateno in order to improve the functionality of the apparatus in performing image registration. The concept of image registration deals with manipulating medical images such that the characteristics of multiple modalities can be compared. Knowing how similar these images are to one another would allow for improved confidence in the accuracy of the obtained images and thus those images could be used in diagnosis and treatment planning. Determining feature values independently would allow for the 
In regard to claim 16, due to its dependence on claim 1, these claims inherit the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein in each of the plurality of medical image data for the image registration, a feature value of pixel value distribution of each small region or accompanying parameters can be independently set”.
Tateno teaches “wherein in each of the plurality of medical image data for the image registration, a feature value of pixel value distribution of each small region or accompanying parameters can be independently set” (Claim 16) [Column 8, Lines 60-64, Column 7 lines 42-45].
In regard setting parameters independently, Tateno discloses "the predicted value of the amount of variation of the luminance gradient value can be calculated with the following formula (6) based on the Jacobian of the luminance gradient value and the predicted value of the luminance noise amount of each pixel" [Column 8, Lines 60-64]. The luminance is considered to be the feature value of each pixel. The amount of variation relates to the pixel value distribution and since a predicted value of the amount of variation of the luminance gradient value can be obtained using the luminance noise amount of each pixel, it can be assumed that the feature value can be set independently based on this value. Tateno also teaches "the luminance noise amount prediction processing using the formula (1) is performed on every pixel of the image to calculate the predicted value of the luminance noise amount of every pixel" [Column 7, Lines 42-45] therefore the process can be used to determine the feature value of each small region independently.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include how to perform similarity evaluation and determine feature values independently as disclosed by Tateno in .
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. US 20120287131 A1 “Matsuzaki”, Masuda US 20120165686 A1 “Masuda” and Shin et al. US 20160133003 A1 “Shin” as applied to claims 1, 10, 13, 17, 20-21 above and in view of Takeuchi et al. US 20160135789 A1 “Takeuchi”.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the plurality of medical image data is ultrasonic image data, and a pixel value is a value obtained from any one of an ultrasonic echo signal, a Doppler-mode blood flow signal, a Doppler-mode tissue signal, a strain-mode tissue signal, a ShearWave-mode tissue signal, and a brightness signal of an image”.
Takeuchi teaches “wherein the at least one of the plurality of medical image data is ultrasonic image data, and a pixel value is a value obtained from any one of an ultrasonic echo signal, a Doppler-mode blood flow signal, a Doppler-mode tissue signal, a strain-mode tissue signal, a ShearWave-mode tissue signal, and a brightness signal of an image” [0034, 0038].
In regard to the pixel value being obtained from ultrasonic image data from any one of the listed signals, Takeuchi discloses “the reference image specifying unit 251 receives the ultrasound image data 
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include the techniques of obtaining and filtering of ultrasonic image data as taught by Takeuchi because doing so would be applying known data gathering and processing approaches to further improve the ability of the apparatus to perform image registration. In order for the apparatus to function it has to first obtain medical image data, this data coming from signals which contain information about the object being imaged. It is well understood within the art to apply filtering techniques in order to remove noise and improve quality of signals. Therefore, utilizing filtering within the context of this apparatus would yield predictable results in that feature values and image characteristics would be more easily distinguished with a filtered images.
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the plurality of medical image data is subjected to a smoothing filter process, a bilateral filter process, or an anisotropic diffusion filter process before the feature value is calculated”. 

	In regard to the plurality of medical image data being subjected to a smoothing filter process Takeuchi discloses “having received the reception signal from the signal processor 22, the image generator 23 visualizes a parameter for the amplitude of the reception signal.  At this time, the image generator 23 performs band-pass filtering on the reception signal, and detects the envelope of the reception signal after the band-pass filtering.  The image generator 23 then performs logarithmic transformation filtering on the detected data to generate ultrasound raster data that represents a tomographic image of the subject” [0032]. Band-pass filtering is a type of smoothing filter. The band pass filtering in this case, is being applied to the received ultrasonic data in order to then generate the tomographic image from which the feature value is extracted/calculated.
	It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include the techniques of obtaining and filtering of ultrasonic image data as taught by Takeuchi because doing so would be applying known data gathering and processing approaches to further improve the ability of the apparatus to perform image registration. In order for the apparatus to function it has to first obtain medical image data, this data coming from signals which contain information about the object being imaged. It is well understood within the art to apply filtering techniques in order to remove noise and improve quality of signals. Therefore, utilizing filtering within the context of this apparatus would yield predictable results in that feature values and image characteristics would be more easily distinguished with a filtered images.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsuzaki et al. US 20120287131 A1 “Matsuzaki” and Masuda US 20120165686 A1 “Masuda” and Shin et al. US 20160133003 A1 “Shin” as applied to claims 1, 10, 13, 17, and 20-21 above and in view of Frenz et al. US 20160317121 A1 “Frenz”.
In regard to claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda and Shin does not explicitly teach “wherein the feature value image is subjected to a smoothing filter process, a bilateral filter process, an anisotropic diffusion filter process, or a binarization process after the feature value image is generated”.
Frenz teaches “wherein the feature value image is subjected to a smoothing filter process, a bilateral filter process, an anisotropic diffusion filter process, or a binarization process after the feature value image is generated” [0020]. 
In regard to the feature value image being subjected to a smoothing filter process, Frenz discloses “for visual presentation of the image, the latter (reconstructed image) may undergo at least one post processing step, preferably one or several of the following post processing steps: a band pass filtering, an envelope calculation, a logarithmic compression, and eventually a low pass filtering." The reconstructed image corresponds to the feature value image. As stated above, band pass filtering is a form of smoothing filter. Therefore, since the reconstructed image may be subjected to a post-processing step of band pass filtering, under broadest reasonable interpretation, the feature value image can be subjected to a smoothing process after the feature value image is generated (i.e. in at least one post-processing step.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda and Shin to include the post-processing filtering process disclosed in Frenz because filtering is a known technique to improve the quality of images. It is well understood within the art to apply post-processing to signals therefore .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Matsuzaki et al. US 20120287131 A1 “Matsuzaki”, Masuda US 20120165686 A1 “Masuda”, Shin et al. US 20160133003 A1 “Shin” and Tateno US 10083512 B2 “Tateno” as applied to claims 2-8 and 15-16 above, and further in view of Pluim et al. “Image Registration by Maximization of Combined Mutual information and Gradient Information (2000)”  “Pluim”.
In regard to claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Matsuzaki, Masuda, Shin and Tateno does not explicitly teach “wherein the gradient vector is normalized by amplitude”.
Pluim teaches “wherein the gradient vector is normalized by amplitude” [B. Incorporating Gradient Information, Paragraph 1]. 
In regard to the gradient vector being normalized, Pluim teaches "image locations with a strong gradient are assumed to denote a transition of tissues, which are locations of high information value. The gradient is computed on a certain spatial scale. We have extended mutual information measures (both standard and normalized) to include spatial information that is present in each of the images. This extension is accomplished by multiplying the mutual information with a gradient term. The gradient term is based not only on the magnitude of the gradients, but also on the orientation of the gradients” [B. Incorporating Gradient Information, Paragraph 1]. Magnitude is a synonym of amplitude and this source uses normalized gradient term to determine the spatial information of images. Vectors depend on direction (orientation) and magnitude so this source addresses the gradient vector of the claimed invention.
It would have been obvious to a person of ordinary skill in the art as of the effective filing date of the instant application to modify the combination of Matsuzaki, Masuda, Shin and Tateno in order to .
Response to Arguments
Applicant’s arguments, see Remarks page 8-10, filed 02/22/2021, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 have been fully considered however, the examiner does not believe there is sufficient support for the amendment to claims 1, 18, 20 and 22-23 within the specification. These claim recite “a plurality of regions in each of a plurality of medical image data”, however there is a lack of written description for this limitation within the applicant’s specification. Although, the applicant states that support can be found within FIG. 8, the examiner respectfully asserts that the specification does not disclose that 803 and 804 in FIG. 8 are the result of setting a plurality of regions in each of the plurality of medical image data. The specification merely states “The processing circuitry is configured to set a plurality of small regions in at least one of a plurality of medical image data” [Page 6, Lines 11-14]. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
In spite of this lack of sufficient written description, the examiner recognizes that the prior art of record does not teach to set “a plurality of regions in each of the plurality of medical image data”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shin et al. US 20160133003 A1 “Shin” as stated in the 35 U.S.C. 103 rejection section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Razeto et al. US 20130182925 A1 “Razeto”.
Razeto is pertinent to the applicant’s disclosure because it relates to “a method of registering a first set of image data and a second set of image data […]” [Claim 1] and “For instance the region can be selected to be cubic or rectangular, or the image selection module 18 can join a plurality of points selected by a user to form the outline of the region” [0047].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793             

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793